Per Curiam.

To warrant a new trial in this case the-practice requires not only that the newly-discovered evidence he material, and that it has been discovered since the trial, but that the evidence'could not by the exercise of reasonable-diligence have been sooner discovered, and' that it is so decisive in character as to make it appear with reasonable, certainty that on another trial it would change the result.
The defendants did not present a case bringing them within the rule stated, and -no error was committed by the court, below in denying their motion.
The order appealed from must be affirmed, with-costs.
Present: Freedman, Mo Adam and Gildersleeve, JJ.
Order affirmed, with costs.